DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: operation mode sensor and an input/output display.  For instance, claim 1 recites functional limitations “obtain fuel consumption information” and “…a work mode information…of the shovel set by an operator” (Emphasis Added) without a nexus to the “sensor” and “input display.”  The apparatus claims fail to make clear corresponding structural elements to the claimed function rendering the claim indefinite.  
Claims 13 and 15 were analyzed and rejected for the same reasons as claim 1.  Claims 2 – 12, 14 and 16 are rejected as a result of their dependency to claims 1, 13 and 15 respectively.       

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 8 and 10 - 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoshi et al. (Pub. No.: US 2006/0287841 A1).
Regarding claim 1, Hoshi discloses a shovel (7, FIG. 2) management apparatus configured to manage a shovel including a lower traveling body (1, FIG. 2), an upper turning body mounted on the lower traveling body via a turning mechanism (2, 3; FIG. 2), and an excavation attachment attached to the upper turning body (7, FIG. 2), the shovel management apparatus comprising:
a memory (52, FIG. 7); and

obtain fuel consumption information regarding fuel consumption of the shovel (detection means for fuel consumption 31, FIG. 7) and work mode information indicating a work mode of the shovel set by an operator (via input means 40, FIG. 7 and operator selected work mode ¶ 48); and
aggregate the fuel consumption information according to the work mode (via Fuel consumption comparison means and work mode determination means 51 and 53, FIG. 7 and see also FIGS. 4 and 5 of Fuel consumption amount per work amount over time).

Regarding claim 2, Hoshi discloses the shovel management apparatus wherein the processor is configured to aggregate the fuel consumption information according to a load factor of an engine of the shovel (FIGS. 4 and 5 and ¶ 22).

Regarding claim 3, Hoshi discloses the shovel management apparatus wherein the processor is configured to aggregate the fuel consumption information according to a type of work of the shovel (Fuel consumption per work S16, FIG. 10).

Regarding claim 4, Hoshi discloses the shovel management apparatus wherein the processor is configured to obtain at least one of hydraulic information regarding a condition of a hydraulic system and engine information regarding a condition of an engine of the shovel (¶¶ 41, 43).

Regarding claim 5, Hoshi discloses the shovel management apparatus, wherein the processor is further configured to obtain work type information indicating a type of work of the shovel (Work Mode: Heavy, Excavation, Fine, Common Mode; FIG. 9).

Regarding claim 6, Hoshi discloses the shovel management apparatus wherein the processor is further configured to estimate a type of work of the shovel (S18, FIG. 10).

Regarding claim 7, Hoshi discloses the shovel management wherein the processor is configured to aggregate a workload of the shovel according to the work mode (FIGS. 4 and 5).

Regarding claim 8, Hoshi discloses the shovel management apparatus wherein the processor is further configured to display a result of aggregating the fuel consumption information (S18, FIG. 10).

Regarding claim 10, Hoshi discloses the shovel management apparatus wherein the processor is configured to identify a recommended work mode that should have been selected and calculate an amount of fuel consumption that would have been saved if the recommended work mode had been selected; and display the amount of fuel consumption that would have been saved if the recommended work mode had been selected (Similarly, the storage means stores the reference fuel consumption ratios which correspond to the work modes and the selection means selects a reference fuel consumption ration which corresponds to the selected work mode, ¶ 17).
Regarding claim 11, Hoshi discloses the shovel management apparatus wherein the processor is configured to aggregate a cumulative time according to the work mode (Time for starting engine FIG. 4).

Regarding claim 12, Hoshi discloses the shovel management apparatus wherein the processor is configured to aggregate the fuel consumption information according to a load of work performed by the shovel and the work mode (FIGS. 4 and 5).

Regarding claim 13, Hoshi discloses a shovel comprising: 
 	a lower traveling body (1, FIG. 2);
 	an upper turning body (3, FIG. 2) mounted on the lower traveling body via a turning mechanism (2, FIG. 2); and
 	an excavation attachment attached to the upper turning body (7, FIG. 2);
 	a memory (52, FIG. 7); and
 	a processor coupled to the memory (33, FIG. 7), and configured to
 	obtain fuel consumption information regarding fuel consumption of the shovel (31, FIG. 7) and work mode information indicating a work mode of the shovel set by an operator (via input means 40, FIG. 7 and operator selected work mode ¶ 48); and
 	aggregate the fuel consumption information according to the work mode (via Fuel consumption comparison means and work mode determination means 51 and 53, FIG. 7 and see also FIGS. 4 and 5 of Fuel consumption amount per work amount over time).

Regarding claim 14, Hoshi discloses the shovel, wherein the processor is configured to aggregate the fuel consumption information according to a load of work performed by the shovel and the work mode (Fuel consumption per work S16, FIG. 10).

Regarding claim 15, Hoshi discloses a shovel management assisting device configured to assist management of a shovel including a lower traveling body (1, FIG. 2), an upper turning body (3, FIG. 2) mounted on the lower traveling body via a turning mechanism (2, FIG. 2), and an excavation attachment attached to the upper turning body (7, FIG. 2), the shovel management assisting device comprising: a memory (52, FIG. 7); and
a processor coupled to the memory (33, FIG. 7), and configured to display an aggregate result of aggregating fuel consumption information (S18, FIG. 10) regarding fuel consumption of the shovel according to a work mode of the shovel set by an operator (via input means 40, FIG. 7 and operator selected work mode ¶ 48).

Regarding claim 16, Hoshi discloses the shovel management assisting device wherein the processor is configured to display the aggregate result of aggregating fuel consumption information according to a load of work performed by the shovel and the work mode (Fuel consumption per work S16, FIG. 10).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hoshi et al. (Pub. No.: US 2006/0287841 A1) as applied to claim 8 above.
Regarding claim 9, Hoshi is silent to the shovel management apparatus wherein the processor is configured to detect a mismatch of the work mode and identify a recommended work mode that should have been selected; and display the recommended work mode.  However, Hoshi teaches the construction having a work load that matches (Emphasis added) the reference load value corresponding to a selected work mode.  Specifically, the storage means stores the 
 	Therefore, it would have been obvious to modify the matching of modes as taught by Hoshi to detect a mismatch of the work mode and identify a recommended work mode that should have been selected and display the recommended work mode in order to enhance work efficiency (¶ 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Adachi et al. (Pub. No.: US 2016/0017574 A1) teaches an excavator enabling output of fuel efficiency upon mode operation being varied.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J LEE whose telephone number is (571)272-9727.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYLER J LEE/Primary Examiner, Art Unit 3663